—Appeal by the defendant from a judgment of the County Court, Nassau County (Mackston, J.), rendered August 1, 1995, convicting him of manslaughter in the first degree, attempted manslaughter in the first degree (two counts), and assault in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s assertions on appeal, the court providently exercised its discretion and did not order a second competency examination pursuant to CPL 730.30 (1) before imposing sentence (see, People v Morgan, 87 NY2d 878; People v Gelikkaya, 84 NY2d 456; People v Armlin, 37 NY2d 167; People v Smyth, 3 NY2d 184).
The defendant’s remaining contention is without merit. S. Miller, J. P., Ritter, Altman and H. Miller, JJ., concur.